     Case 18-15740       Doc 24     Filed 10/29/20 Entered 10/29/20 13:05:31            Desc Main
                                      Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:                                        )       Case No:            18-15740
      Melisa Hall                              )
                                               )       Chapter:            Chapter 13
                            Debtor             )
                                               )       Judge:               LaShonda A. Hunt

                                       NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on November 20, 2020 at 10:15 a.m., I will appear before the
Honorable LaShonda A. Hunt, or any judge sitting in that judge’s place, and present the motion of
MOTION TO MODIFY CONFIRMED PLAN, a copy of which is attached

This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              By:     /s/ Briana Czajka
                                                     ____________________________________
                                                        Briana Czajka
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com



                                   CERTIFICATE OF SERVICE

   I, Briana Czajka, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on October 29,
2020 before 5:30 PM.
     Case 18-15740      Doc 24     Filed 10/29/20 Entered 10/29/20 13:05:31         Desc Main
                                     Document     Page 2 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                       )       Case No:           18-15740
      Melisa Hall                             )
                                              )       Chapter:           Chapter 13
                           Debtor             )
                                              )       Judge:              LaShonda A. Hunt

                                   LIST OF PARTIES SERVED

Glenn B. Stearns, 801 Warrenville Rd. Suite 650, Lisle, IL 60532

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Melisa Renee Hall, 1431 Plantain Dr., Minooka, IL 60447

ALL OTHER CREDITORS ON THE ATTACHED SERVICE LIST

-Via regular mail
           Case 18-15740         Doc 24     Filed 10/29/20 Entered 10/29/20 13:05:31          Desc Main
                                              Document     Page 3 of 5
Capitalone                                Digestive Health Associates      Mary Monaco, D.O.
Attn: Bankruptcy Dept.                    1715 N. Division St.             79 129th Infantry Drive
15000 Capital One Dr                      Ste A                            Joliet IL 60435
Richmond VA 23238                         Morris IL 60450
                                                                           Morris Hospital
Midland Credit Management                 Elizabeth and Lewis Henderson    Attn: Bankruptcy Department
Bankruptcy Dept.                          1431 Plantain Drive              150 W. High St.
2365 Northside Dr Suite 300               Minooka IL 60447                 Morris IL 60450
San Diego CA 92108
                                          First Bankcard                   Grundy County Clerk
Capitalone                                PO Box 2557                      2018SC20
Attn: Bankruptcy Dept.                    Omaha NE 68103                   PO Box 675
15000 Capital One Dr                                                       Morris IL 60450
Richmond VA 23238                         First National Bank of Omaha
                                          Bankruptcy Department            Michael Naughton
Client Services Inc                       1620 Dodge St., Stop Code 3105   Bankruptcy DepartmentPO Box 10
Bankruptcy Dept.                          Omaha NE 68197                   Manhattan IL 60442
3451 Harry S Truman Blvd
St Charles MO 63301                       Unifund CCR Partners             Presence Health
                                          Bankruptcy Dept.                 Bankruptcy Dept.
CBNA                                      10625 Techwoods Circle           62314 Collections Center Dr.
Attn: Bankruptcy Dept.                    Cincinnati OH 45242              Chicago IL 60693
Po Box 6283
Sioux Falls SD 57117                      Nations Recovery Center, Inc.    Steven Logan DDS
                                          Bankruptcy Dept.                 C/o Collection Professionals, Inc.
Midland Funding, LLC                      PO Box 620421                    723 First Street
Bankruptcy Dept.                          Atlanta GA 30362                 LaSalle IL 61301
8875 Aero Drive, # 200
San Diego CA 92123                        Illinois Department of Revenue
                                          Bankruptcy Department
Atlantic Credit & Finance, Inc            PO Box 64338
Bankruptcy Dept.                          Chicago IL 60664-0338
PO Box 13386
Roanoke VA 24033                          IRS Priority Debt
                                          Bankruptcy Dept.
Chrysler Capital                          PO Box 7346
Attn: Bankruptcy Dept.                    Philadelphia PA 19101
Po Box 961275
Fort Worth TX 76161                       Joliet Radiological
                                          36910 Treasury Center
Circleback Lending                        Chicago IL 60694
C/o Niagara Credit Solutions
1212 Abbott Rd, Suite D                   KAY JEWELERS/Genesis
Lackawanna NY 14218                       Attn: Bankruptcy Dept.
                                          15220 Nw Greenbrier, Ste
IC Systems Inc.                           Beaverton OR 97006
Bankruptcy Dept.
PO Box 64378                              KAY JEWELERS/GFS
Saint Paul MN 55164                       Attn: Bankruptcy Dept.
                                          Po Box 4480
Comenitybank/KAY                          Beaverton OR 97076
Attn: Bankruptcy Dept.
3100 Easton Square Pl                     Kohls/Capone
Columbus OH 43219                         Attn: Bankruptcy Dept.
                                          N56 W 17000 Ridgewood Dr
Comenitybank/Victoria                     Menomonee Falls WI 53051
Attn: Bankruptcy Dept.
Po Box 182789                             Mariner Finance
Columbus OH 43218                         Attn: Bankruptcy Dept.
                                          8211 Town Center Dr
                                          Nottingham MD 21236
    Case 18-15740       Doc 24      Filed 10/29/20 Entered 10/29/20 13:05:31     Desc Main
                                      Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                      )     Case No:      18-15740
          Melisa Hall                        )
                   Debtor                    )     Chapter:      Chapter 13
                                             )
                                             )     Judge:         LaShonda A. Hunt


                         MOTION TO MODIFY CONFIRMED PLAN

NOW COME the Debtor, Mrs. Melisa Hall (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states

as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 05/31/2018.

   3.     The Debtor’s plan was confirmed by the Court on 08/10/2018.

   4.     During the plan, the Debtor’s husband lost his job due to the COVID-19 pandemic

          and the Debtor was unable to make her plan payments during this time.

   5.     The Debtor’s husband has returned to work and the Debtor has also found new,

          gainful employment. Therefore she can resume making her plan payments. Please

          see Exhibit A for updated Schedules I and J.

   6.     The Debtor cannot catch up on her payments in a lump sum, but can make

          payments going forward.

   7.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to defer Debtor’s current Chapter 13 plan default to the end of her

          plan of reorganization.
    Case 18-15740     Doc 24    Filed 10/29/20 Entered 10/29/20 13:05:31      Desc Main
                                  Document     Page 5 of 5




   8.   The Debtor’s plan will not run more than the allotted 60 months and will still pay

        out the confirmed dividend to unsecured creditors.



   WHEREFORE THE DEBTOR, Mrs. Melisa Hall, respectfully requests this Honorable

   Court enter an order:

   1.   Deferring the Debtor’s current Chapter 13 plan default to the end of her plan of

        reorganization.

   2.   Any other relief the court deems proper.



                                         By:____/s/ Briana Czajka__
                                            Briana Czajka




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
